Citation Nr: 0802485	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-38 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to an increased disability rating for medial 
collateral ligament strain of the right knee, currently rated 
10 percent disabling.

3.  Entitlement to a compensable disability rating for 
plantar calluses of the bilateral feet.

4.  Entitlement to a compensable disability rating for status 
post fracture of the distal interphalangeal joint of the 
right ring finger.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to January 
1990.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the disability rating for medial collateral ligament strain 
of the right knee to 10 percent, effective September 8, 2004; 
continued the disability ratings for plantar calluses of the 
bilateral feet and status post fracture of the distal 
interphalangeal joint of the right ring finger, at 
noncompensable ratings; and denied service connection for low 
back disorder.  The veteran filed a notice of disagreement in 
August 2005, a statement of the case was issued in September 
2005, and a substantive appeal was received in November 2005.  
The veteran requested a Board hearing, however, she withdrew 
that request in December 2005.

The issue of entitlement to service connection for low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right medial collateral ligament strain is 
not manifested by moderate recurrent subluxation or lateral 
instability.  

2.  The veteran's plantar calluses of the bilateral feet are 
not manifested by disfigurement, scars, impairment of 
function, or impairment of functionality productive of a 
moderate impairment of the feet.  

3.  The veteran's status post fracture of the distal 
interphalangeal joint of the right ring finger is manifested 
by x-ray evidence of degenerative changes and some clinically 
reported limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for right medial collateral ligament strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (2007).

2.  The criteria for a compensable disability rating for 
plantar calluses of the bilateral feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7819 (2007).

3.  The criteria for a 10 percent disability rating (but no 
higher) for status post fracture of the distal 
interphalangeal joint of the right ring finger have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a Diagnostic Code 5230 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2004.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of increased ratings, 
the veteran is not prejudiced by the failure to provide her 
that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service private medical records, and post-
service VA medical records.  The evidence of record also 
contains VA examinations performed in December 2004 and May 
2007.  The examination reports obtained are thorough and 
contain sufficient information to decide the issues on appeal 
with regard to the issues being addressed on the merits.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran, and 
her representative, have not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied with regard to 
the issues being addressed on the merits and will proceed to 
the merits of the veteran's appeal.  

Right medial collateral ligament strain

Criteria & Analysis

An April 1990 rating decision granted service connection for 
medial collateral ligament strain of the right knee and 
assigned a noncompensable disability rating under Diagnostic 
Code 5257.  A February 2005 rating decision assigned a 10 
percent disability rating effective September 8, 2004.  

The veteran underwent a VA examination in December 2004.  The 
veteran reported that she twisted her right knee in physical 
training in 1989.  She stated that she did not have any x-
rays at that time.  Since that time, she reported continued 
knee pain, which was 6/10 in severity at the time of 
examination.  She claimed that the knee would swell 
intermittently with activity.  She stated that it gave away 
on her two times a week.  If she walked as long as one block, 
she reported knee pain.  She stated that she got pain when 
getting up and down out of a chair or going up and down 
stairs or if she sat in a chair for as long as 20 minutes.  

Upon physical examination, the veteran's right knee had a 
range of motion from zero to 130 degrees.  There was both 
medial and lateral tenderness.  There was a slight amount of 
fluid.  There was slight crepitus with flexion and slight 
laxity with valgus compression.  The examiner assessed a 
sprain of the right knee with knee pain and slight laxity, 
moderate disability with progression.  X-ray revealed 
subcutaneous soft tissue swelling anteriorly distal to the 
patella.  The x-ray was interpreted by the examiner to be 
negative for degenerative joint disease.  The examiner noted 
the effects on her daily activities were just those of knee 
pain with walking for as far as one block and pain with 
getting up and down out of a chair and going up and down 
stairs.  

A February 2005 rating decision assigned a 10 percent 
evaluation under Diagnostic Code 5257 for medial collateral 
ligament strain of the right knee.  

The veteran underwent another VA examination in May 2007.  
She reported that she had progressive pain in the knees since 
twisting her knee in physical training in 1989.  She stated 
that her pain was 10/10 in severity at rest and was 
aggravated by any activity.  She reported that the knee would 
swell and give way on her two times a month.  The previous x-
rays made of her knees in December 2004 showed soft tissue 
swelling anterior to the distal patella, but the x-ray was 
otherwise normal.  

Upon physical examination, the range of motion of her right 
knee was zero to 125 degrees.  There was moderate fluid all 
the way around the knee, most pronounced superiorly.  There 
was no crepitus.  There was laxity with valgus stress.  
Lachman's test was negative.  

The examiner assessed chronic right knee sprain with 
associated mild laxity of the medial collateral ligament with 
moderate subjective complaints and moderate disability with 
subjective progression.  The examiner reported significant 
magnification of symptoms on examination as noted with crying 
upon light touch, and knee symptoms worsened by obesity.  The 
examiner noted that the effects on her daily activities were 
hard to determine.  She stated that she had pain with weight 
bearing and with any walking.  The joint was painful on 
motion.  She screamed in pain with attempt at range of motion 
of the knee.  There was no additional limitation following 
repetitive use and no additional limitation during flare-up.  
There was mild instability of the right knee.  There was no 
weakness and no excess fatigability.  There was mild medial 
collateral laxity of the right knee.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Turning to Diagnostic Codes applicable to the knee, under 
Diagnostic Code 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability; a 20 
percent rating is applied for moderate; and a 30 percent 
rating is applicable for severe.  Under Diagnostic Code 5256, 
a minimum 30 percent rating is warranted when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
There is no rating in excess of 10 percent available under 
Diagnostic Code 5259 for cartilage removal.  Diagnostic Code 
5260 provides that a rating of 10 percent is warranted for 
flexion limited to 45 degrees.  A 10 percent disability 
rating is allowed under Diagnostic Code 5261 when extension 
of the leg is limited to at least 10 degrees.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5256 through 5261.  Normal 
extension and flexion of the knee is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

Additionally, separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98. 

In rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts 
v. Brown, 5 Vet. App. 532 (1993), the Court held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In turning to the Diagnostic Codes applicable to the knees 
which provide for disability ratings in excess of 10 percent, 
with regard to Diagnostic Code 5257, there is no persuasive 
evidence of moderate recurrent subluxation or lateral 
instability to warrant a rating in excess of 10 percent for 
the knee.  For example, the May 2007 VA examiner noted that 
there was mild instability of the right knee.  This examiner 
used the term "moderate" in reporting the examination 
results for other disorders, and the Board interprets the 
examiner's use of the term "mild" to reflect that the 
examiner did not find the instability to reach the level of 
"moderate."  

The Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not apply in this case because the 
pertinent medical evidence of record has not shown that there 
is ankylosis of the right knee.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.

With regard to Diagnostic Code 5258, even though the veteran 
has complained of constant right knee pain, there is no 
medical evidence of frequent episodes of joint effusion or 
locking.  Therefore, the Board is unable to find that a 20 
percent rating is warranted under this Code.

The Board notes here that in order to assign a 20 percent 
rating under Code 5260, flexion would have to be limited to 
30 degrees.  The record clearly shows that the veteran does 
not suffer limitation of flexion in the knee to such a 
degree.  For example, the May 2007 VA examiner noted that the 
range of motion of her right knee was zero to 125 degrees.  
Therefore, the limitation of flexion is noncompensable under 
Code 5260.  The Board also notes that there is no limitation 
of extension, so Code 5261 is not applicable.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported pain 
in the right knee over the years since injuring it in 1989.  
It appears from the most recent examination that the examiner 
at that time was of the opinion that the veteran was 
exaggerating the complaints of pain on examination.  When 
considered together with the reported motion from 0 to 125 
degrees, the Board is not persuaded that there is additional 
functional loss due to pain so as to limit flexion to 30 
degrees to warrant a rating in excess of 10 percent.  The 
Board finds, however, that the present 10 percent rating 
takes into consideration the veteran's complaints of knee 
pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 
4.59 do not provide a basis for a higher rating.  See DeLuca, 
8 Vet. App. at 204-07.  

There is also no x-ray evidence of arthritis to provide a 
basis for consideration separate ratings under Code 5257 and 
Code 5003.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.

The veteran clearly suffers from right knee impairment.  
However, the Board is bound by regulations which set forth 
the criteria for various ratings.  The preponderance of the 
evidence in this case is against a finding that the criteria 
for a rating in excess of the current 10 percent have been 
met under any applicable Diagnostic Code.  The veteran may 
always advance a claim for an increased rating should the 
severity of her right knee disability increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



Plantar calluses, bilateral feet

Criteria & Analysis

An April 1990 rating decision granted service connection for 
plantar calluses of bilateral feet and assigned a 
noncompensable disability rating under Diagnostic Codes 7899-
7819.  

As previously noted, the veteran underwent a VA examination 
in December 2004.  She reported calluses of her feet dating 
to 1985, which she took care of herself with trimming of the 
calluses on a periodic basis approximately one time a month.  
With this self-care, she stated her difficulty was moderate 
and progressive.  

Upon physical examination, the examiner noted a callus on the 
ventral surface of the right foot proximal to the first and 
second toe measuring 2 centimeters that was moderately 
tender.  There was another callus proximal to the fifth toe 
measuring 1.5 centimeters.  There was no tenderness.  She 
could flex and extend the toes 20 degrees.  There was a mild 
hallux valgus deformity of the great toe.  There was mild 
hammertoe deformity of the right second through fifth toes.  
There was a minimal bunion deformity of the left great toe.  
She could extend and flex the toes 20 degrees.  There was a 
slight callus on the posterolateral aspect of the left heel 
measuring 1.5 centimeters.  She had pain with weightbearing 
on the feet.  There was no weakness or fatigability.  
Treatment was just that of pairing off the calluses about one 
time per month, which moderated the symptoms that she 
experienced with weightbearing.  There was no painful motion, 
no edema, no weakness, and no instability.  There was 
tenderness of the calluses on the ventral surfaces of both 
feet.  She could stand on her feet for 20 minutes.  She could 
walk about a block and a half without getting foot pain.  
There was no evidence of abnormal weightbearing.  

The veteran underwent another VA examination in May 2007.  
She reported that she began to have calluses on her feet 
dating to 1985.  In the past, she periodically would trim the 
calluses about one time a month.  At the time of examination, 
she had calluses only involving the right foot and she 
claimed that she treated it three times a week with a pumice 
stone.  Because of the difficulty with the callus, she 
reported that she walked on her heel on the outside of the 
right foot.

Upon physical examination, the right ankle dorsiflexion was 
30 degrees, plantar flexion was 40 degrees, inversion was 40 
degrees, and eversion was 25 degrees.  There was a callus on 
the ventral surface of the right foot proximal to the second 
toe measuring 1.5 centimeters.  It was moderately tender.  
She could dorsiflex and plantar flex the toes 25 degrees.  
She had a callus proximal to the great toe measuring 2 by 1 
centimeters that had minimal tenderness.  She could dorsiflex 
and plantar flex the toes 10 degrees.  There was 1+ edema of 
the right foot.  There were normal pulses, normal sensation 
and normal vibratory stimulation.  

The examiner diagnosed calluses of the right foot, moderate 
subjective difficulty, somewhat improved with personal care 
with moderate disability.  The examiner noted that she 
complained of pain in the right foot with weightbearing.  
There was no weakness or fatigability.  The left foot 
examination showed no evidence of calluses.  There was mild 
edema of the foot, normal sensation and normal pulses.  Range 
of motion of the left ankle and toes were normal.  There was 
mild hammertoe deformity of the second through the fifth toe.  
There was no painful motion on range of motion of the feet.  
There was trace edema of the foot.  There was no weakness or 
instability.  She stated that she could only stand 10 or 15 
minutes at a time and walk one or two blocks at a time.  She 
did not show evidence of abnormal weightbearing or walking on 
her heel on the lateral aspect of the right foot.  Achilles 
tendon alignment was normal.  There was no pain on 
manipulation of the right foot.  

As noted earlier, disability evaluations are determined by 
the application of the Schedule For Rating Disabilities.  In 
turning to Diagnostic Codes related to the plantar calluses, 
the Board notes that the disability is not specifically 
listed in the rating schedule; therefore, it is rated 
analogous to a disability in which not only the functions 
affected, but anatomical localization and symptoms, are 
closely related. Under Diagnostic Code 7819, benign skin 
neoplasms are to be rated based on impairment of function.  
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 provide 
criteria for evaluation of disfigurement based on 
characteristics of such disfigurement, which include scars 
that are adherent, uneven, or exceed certain sizes, 
abnormalities of skin or soft tissue that extend over a large 
area, limitation of motion due to scarring, pain on 
examination of scars, or frequent loss of covering of skin 
over scars.  Diagnostic Code 5284 provides criteria for 
evaluation of foot injuries based on the level of injury, 
such as moderate, moderately severe, or severe.  

The Board finds that the medical findings on examination are 
quite detailed and clear and simply do not show the degree of 
involvement to warrant a compensable rating. With regard to 
Diagnostic Code 7819, the examination reports contain no 
evidence of impairment of function due to plantar calluses of 
the bilateral feet.  

It appears from the examination reports that the calluses 
measure no more than 5 centimeters on the veteran's feet.  

With regard to Diagnostic Codes 7801, 7802, 7803, 7804, and 
7805, the examination reports contain no evidence of scars 
that are adherent, uneven, or exceed the requisite sizes.  
There is no evidence of abnormalities of skin or soft tissue 
that extend over a large area, limitation of motion due to 
scarring, pain on examination of scars, or frequent loss of 
covering of skin over scars due to plantar calluses of the 
bilateral feet.  

With regard to Diagnostic Code 5284, the objective evidence 
does not support a finding of a moderate disability.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported 
calluses on her feet since 1985.  The Board finds, however, 
that the present noncompensable disability rating takes into 
consideration the veteran's complaints of foot pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a compensable rating.  See DeLuca, 8 Vet. 
App. at 204-07.

The preponderance of the evidence in this case is against a 
finding that the criteria for a compensable disability rating 
has been met under any applicable Diagnostic Code.  The 
veteran may always advance a claim for an increased rating 
should the severity of her plantar calluses of the bilateral 
feet increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that her service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Status post fracture, distal interphalangeal joint, right 
ring finger

Criteria & Analysis

An April 1990 rating decision granted service connection for 
status post fracture of the distal interphalangeal joint of 
the right ring finger and assigned a noncompensable 
disability rating under Diagnostic Codes 5299-5227.  

As previously noted, the veteran underwent a VA examination 
in December 2004.  She reported that she fractured her right 
fourth finger in 1987 when a door was closed on a car.  She 
stated that the finger was put into a splint and it healed.  
She claimed that she had no feeling in the finger, but she 
had no pain, and she had no particular difficulty and no 
disability as a consequence of this.  

Upon physical examination, the examiner noted that the right 
fourth finger showed some dorsal deformity of the distal 
interphalangeal joint, along with lateral deviation of 5 
degrees.  She lost function of the distal interphalangeal 
joint to flexion of 20 degrees and extension 5 degrees.  The 
examiner diagnosed fracture of the right fourth finger with 
residual deformity and some loss of sensation with slight 
loss of range of motion of the finger, no significant 
disability.  

The veteran underwent another VA examination in May 2007.  
Subsequent to the 1987 injury, she complained of pain in the 
finger and some loss of feeling of the finger but seemingly 
had no significant disability of consequence of this.  

Upon physical examination, the right fourth finger showed 
periarticular thicken of the distal interphalangeal joint 
with moderate tenderness.  There was lateral deviation of the 
distal phalanx of 5 degrees.  The flexion deformity of the 
distal interphalangeal joint was 5 degrees and maximum 
flexion was 10 degrees.  Range of motion of the 
metacarpophalangeal joint and proximal interphalangeal joint 
was zero to 80 degrees.  The range of motion of the wrist and 
the other fingers was normal.  The defect was just the 
fracture of the distal interphalangeal joint of the right 
fourth finger.  The fracture occurred in the joint itself 
where there was local tenderness.  The grip of the right hand 
was reduced by 10 percent.  She had decrease in grasping, 
pushing, pulling, touching or twisting regarding the right 
ring finger.  There were no other joints affected.  The 
passive and active range of motion against gravity and 
resistance of the thumb and the other fourth fingers were 
essentially normal.  The range of motion of the right fourth 
finger was not additionally limited by pain, fatigue, 
weakness, or lack of endurance and there was no additional 
limitation following flare-up as this was not described.  The 
examiner diagnosed degenerative joint disease of the distal 
interphalangeal (DIP) joint, right ring finger with pain and 
decreased motion.  The examiner found no evidence of fracture 
or dislocation.  There were minimal degenerative changes DIP 
joint of the ring finger.  

As noted earlier, disability evaluations are determined by 
the application of the Schedule For Rating Disabilities.  38 
C.F.R. § 4.71a, Diagnostic Code 5230, pertaining to 
limitation of motion of a ring finger or a little finger, 
provides that any limitation of motion of a ring finger is 
evaluated as non-compensably (zero percent) disabling.  
Diagnostic Code 5230 does not provide a compensable rating 
for disability of the ring finger.  

However, pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the present case, there is medically documented limitation 
of motion of the right ring finger, and x-ray findings of 
arthritis in that finger.  Under the limitation of motion 
criteria of Diagnostic Code 5230, the disability is clearly 
noncompensable.  Nevertheless, it appears that an alternate 
route to a 10 percent rating in such a case is set forth in 
Code 5003.  The Board therefore finds that a 10 percent 
rating is warranted. 

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent.  A review of 
other potentially applicable diagnostic criteria for the ring 
finger leads the Board to conclude that there is no higher 
rating available under such criteria for disability of the 
ring finger.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that her service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating in excess of 10 percent for medial 
collateral ligament strain of the right knee is not 
warranted.  A compensable disability rating for plantar 
calluses of the bilateral feet is not warranted.  To this 
extent, the appeal is denied. 

A 10 percent disability rating (but no higher) for status 
post fracture of the distal interphalangeal joint of the 
right ring finger is warranted.  To this extent, the appeal 
is granted, subject to applicable laws and regulations 
governing payment of VA monetary benefits.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for low back disorder 
discloses a need for further development prior to final 
appellate review, and the veteran should be afforded a VA 
examination in connection with this claim.  

Service medical records dated in April 1988 reflect that the 
veteran was seen for back tenderness of the right upper 
lumbar paravertebral muscle.  There were no masses and no 
polyps.  A diagnosis of musculoskeletal strain secondary to 
exercise was given.  Medical records dated following 
separation from service clearly show that the veteran has 
been diagnosed as having chronic low back pain, and the 
veteran has offered testimony regarding a continuity of 
pertinent symptoms since service. 

Since there is evidence of a low back disorder during 
service, and the veteran has offered testimony capable of lay 
observation that she experienced low back symptomatology 
since service, coupled with the current diagnosis of chronic 
low back pain, the Board is of the opinion that a VA 
examination is necessary to determine the etiology of the 
currently diagnosed low back disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
low back disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any current 
chronic low back disability capable of 
diagnosis should be clearly reported.  If 
current chronic low back disability is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such low back 
disability is causally related to the 
veteran's active duty service, to include 
duties during active duty service.  A 
rationale for such opinion should be 
furnished. 

2.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of service connection for low 
back disability.  Unless the benefit 
sought is granted, the veteran should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


